Citation Nr: 0003533	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  99-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period December 
18, 1996, to March 18, 1999. 

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period commencing March 19, 1999.

3.  Entitlement to an effective date earlier than March 19, 
1999, for assignment of an evaluation of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1969 to May 1971, with service in the Republic 
of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1999 and October 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In January 2000, a Deputy Vice-Chairman of the Board granted 
a motion to advance the veteran's case on the Board's docket, 
based on a report by a private physician that the veteran has 
terminal liver disease.  

Also in January 2000, the veteran withdrew in writing a 
request for a personal hearing before a Member of the Board.


FINDINGS OF FACT

1.  Since December 18, 1996, PTSD has been primarily 
manifested by intrusive thoughts and dreams of combat 
experiences, which would result in intermittent periods of 
inability to perform occupational tasks.  

2.  Since December 18, 1996, the veteran's depression, 
anxiety, and insomnia are primarily related to causes other 
than PTSD; his PTSD has not been productive of more than 
intermittent periods of inability to perform occupational 
tasks, from December 18, 1996 to March 18, 1999, nor has it 
been productive of more than occupational and social 
impairment with reduced reliability and productivity since 
March 19, 1999.

3.  Although the veteran has asserted a claim of entitlement 
to an earlier effective date for assignment of an evaluation 
of 50 percent for PTSD, the Board has found that an 
evaluation in excess of 30 percent is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for PTSD for 
the period December 18, 1996, to March 18, 1999, have been 
met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).  

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period commencing March 19, 1999, are not 
met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9411.  

3.  An effective date earlier than March 19, 1999, for 
assignment of an evaluation of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§  5107, 5110; 38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record discloses that, in addition to the service-
connected disability of PTSD, the veteran suffers from 
nonservice-connected liver disease and porphyria cutanea 
tarda, a skin disorder.  In addition to VA compensation, he 
is in receipt of a labor union pension and Social Security 
Administration (SSA) disability benefits.  He is unemployed, 
divorced, and has custody of two children.  

In October 1993, the Michigan Department of Labor granted the 
veteran workers' disability compensation.  The nature of the 
injury was stated as degenerative joint disease of the arms, 
legs, and neck.  In September 1994, the State of Michigan 
Laborers' District Council Pension Fund granted the veteran's 
application for total and permanent disability benefits.  
There is no indication in the award documents that the 
benefits were in any way related to a psychiatric disability.  

In November 1994, Gary Vandekerckhove, M.D., a private 
physician, reported that:  The veteran had been under his 
care since November 1993 for multiple medical problems, 
including degenerative cervical arthritis and elevated liver 
enzymes; the veteran had had significant depression, anxiety, 
and anger related to difficulty in obtaining a workers' 
compensation settlement; medication was prescribed for 
depression, and the veteran obtained more emotional 
stability, but he continued to sleep and eat poorly, and he 
had lost 40 pounds.  It was noted that the veteran was an 
alcoholic, who stated that he had not had any alcohol since 
March 1994; the veteran had chronic neck pain; his depression 
was secondary to frustration over his financial status and 
his disability claim.  

In October 1995, the veteran was evaluated by Edgard Pedraza, 
M.D., a psychiatrist, in connection with his application for 
SSA benefits.  The veteran complained of severe neck and back 
pain and numbness of the hands, which caused him to stop 
working.  The veteran indicated that he developed symptoms of 
depression and anxiety as a consequence of physical problems, 
an inability to work, and loss of independence.  He said that 
he had suicidal thoughts after a divorce.  He admitted to a 
"drinking problem," but said he had abstained from alcohol 
because he had responsibility for his children.  A family 
doctor had prescribed anti-depressant and anti-anxiety 
medication.  The veteran was not seeing a therapist.  Most of 
his activities were with his children.

On mental status examination, the veteran complained of neck 
and back pain; he felt nervous, depressed, and sore; his mood 
was anxious and depressed.  The diagnoses on Axis I were 
major depression, recurrent, in partial remission, and 
alcohol dependence, currently unspecified.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
39, which denotes some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(for example, depressed man avoids friends, neglects family, 
and is unable to work).  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed., 1994) (DSM-IV).

In November 1995, Mary Jo Voelpel, D.O., a private physician, 
reported that the veteran had marked liver dysfunction.  

In January 1996, Dr. Gary Vandekerckhove reported that he saw 
the veteran in followup for his skin disorder.  The veteran 
was also undergoing phlebotomies.  He was noted to be more 
nervous.  The primary diagnosis was depression; secondary 
diagnoses included alcohol abuse, porphyria cutanea tarda, 
and polyarthritis.  

In July 1996, Claude W. Eggertsen, Ph.D., reported that he 
saw the veteran in 1994 for counseling to help him deal with 
depression related to an estranged spouse, physical 
disabilities, and a conviction for driving under the 
influence of alcohol, for which he received probation.  
Evidence of significant anxiety and depression was noted.  
The veteran was taking Valium to avoid "the shakes."  
Diagnoses on Axis I were major depressive disorder, 
recurrent, moderate, and substance abuse disorder, in 
sustained partial remission.  The psychosocial/environmental 
problem on Axis IV was limited financial resources.  The GAF 
score was 45, which denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
DSM-IV 32.

In December 1996, at a VA mental health clinic intake 
interview, the veteran indicated that a probation officer had 
told him he needed counseling for an alcohol problem, and a 
veterans' counselor had suggested that he go to VA to address 
his alcohol abuse and other problems, including PTSD.  He had 
had no prior psychiatric treatment.  He complained of 
decreased sleep and nightmares, in which he ran out of 
ammunition or his gun jammed.  He said that he began drinking 
at age 14 years.  He had attended Alcoholics Anonymous 
meetings but he had not been in a formal alcohol treatment 
program.  The diagnoses were PTSD and alcohol abuse.  He was 
referred to a chemical dependency program and to a PTSD 
group.  The same day as the intake interview, the veteran was 
seen by a VA psychiatrist.  The impressions were alcohol 
dependence, in partial remission, and rule out depressive 
disorder.

On December 18, 1996, the veteran asserted a claim of 
entitlement to service connection for PTSD.  

On his application for SSA benefits, the veteran stated that 
he had trouble sleeping due to neck and back pain and 
"stress."

In a decision of February 1997, an administrative law judge 
of SSA found that the veteran had been disabled since 
September 1995 by reason of severe liver dysfunction, skin 
lesions, and cervical problems.  

At a VA psychiatric examination in April 1997, the diagnoses 
on Axis I were:  Chronic somatoform pain disorder, associated 
with psychosocial and medical factors; chronic alcoholism, 
probably in a state of remission; and chronic tobacco use 
disorder.  The diagnoses on Axis II was addictive personality 
traits.  The psychosocial and environmental problems on 
Axis IV were:  Alienation from parents; two divorces; 
exposure to war stress; single parenthood; vicissitudes of 
alcohol addiction and withdrawal; concerns about physical 
conditions and physical health, occupational disability.  The 
GAF score was 70, which denotes some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  DSM-IV 32.  

In July 1997, Antoinette Martin, Ph.D., of Oakland 
Psychological Clinic, a private facility, reported that she 
had initially seen the veteran in February 1997.  At that 
time, he presented with acute feelings of depression and 
anxiety related to chronic health problems, which were 
accompanied by significant pain.  He had a treatment goal of 
abstinence from alcohol.  He reported frequent feelings of 
agitation, difficulty sleeping, poor appetite, and intense 
anger.  He was also preoccupied with his Vietnam war 
experiences and revealed that he had symptoms of PTSD.  The 
diagnoses on Axis I were:  Major depression, recurrent, 
moderate; PTSD; and alcohol dependency, in full remission.  
Problems on Axis IV were limited financial resources, acute 
and chronic pain, and previous combat experiences.  Dr. 
Martin saw the veteran on a bimonthly basis.  He remained 
abstinent from alcohol and developed more effective ways to 
manage his depression and PTSD symptoms.

In February 1998, Kathleen Minty-Moore, a clinical social 
worker with Oakland Psychological Clinic, reported that Dr. 
Martin had transferred the veteran's case to her in January 
1998.  She stated that the veteran's PTSD symptoms continued 
"as he regularly relives his horrendous Vietnam war 
experiences" with intrusive thoughts and nightmares.

At a personal hearing in March 1998, the veteran testified 
that he had dreams of Vietnam experiences and, sometimes, he 
felt like he was back in Vietnam.

At a VA psychiatric examination in May 1998, the veteran said 
that in the previous year he had had increasing physical 
disability, but no significant change in his functioning.  He 
reported having symptoms of PTSD, including:  Distressing 
dreams; a feeling of detachment from others; and 
hypervigilance and increased startle response.  He also had 
difficulty sleeping and concentrating.  He had a fairly good 
relationship with his children.  On mental status 
examination, the veteran appeared to be in pain; he described 
his mood as anxious.  The diagnoses on Axis I were PTSD and 
history of alcohol abuse.  The GAF score assigned was 65, 
which, the examiner stated, indicated mild social impairment 
due to PTSD symptoms.  

On March 19, 1999, Elaine M. Tripi, Ph.D., a private 
psychologist, evaluated the veteran.  She found the veteran 
to have numerous symptoms of PTSD, including:  Difficulty in 
concentrating, remembering, and completing tasks in a timely 
fashion; anxiety, particularly when driving; 
flashbacks/intrusive thoughts; insomnia,; overwhelming 
feelings of anger/sorrow; withdrawal and isolation from 
others; and depression, with feelings of hopelessness, 
helplessness, and low self-worth.

Dr. Tripi offered an opinion that the veteran had severe 
symptomatology of PTSD which precluded substantial gainful 
work activity at any skill or exertional level.  She stated 
that the veteran used drugs and alcohol in the past to self-
medicate and to help him cope with Vietnam memories.  She 
assigned a GAF score of 40, which, as noted above, denotes 
major impairment.

In June 1999, a readjustment counseling specialist at a Vet 
Center reported diagnoses on Axis I of:  Chronic PTSD; 
recurrent major depression; and alcohol dependency, in full 
remission.  He assigned a GAF score of 40.  He noted 
psychosocial/environmental problems of limited financial 
resources, sole custody of two adolescents, chronic pain, and 
declining health.  

At a VA psychiatric examination in August 1999, the veteran 
was friendly and gregarious; he took pride in the management 
of his home and children, which took considerable effort, due 
to his pain and fatigue; he described periods when he needed 
relief from his efforts, but no periods of profound 
depression which would keep him from performing his 
responsibilities.  The examiner noted that the veteran 
suffered from chronic fatigue as a result of terminal liver 
disease and chronic joint pain.  The examiner found that the 
veteran did not meet the criteria for a diagnosis of major 
depressive disorder; almost all of his complaints regarding 
depression were related to his medical condition.  The 
diagnoses on Axis I were PTSD and chronic adjustment disorder 
with mixed disturbance of emotions and conduct.  The examiner 
assigned a GAF score of 51 for PTSD and a GAF score of 40 for 
adjustment disorder.  A GAF score of 51 denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  DSM-IV 32.  The examiner commented that 
the veteran's PTSD appeared to have been stable for the past 
five years, and he had had an increase in depression since 
having to deal with liver problems and declining health.



Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.
When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and a general formula for rating mental 
disorders, which provides that:  

A 10 percent rating is warranted for 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication; 

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events); 

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotype speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(for example, retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting; 
inability to establish and maintain 
effective relationships.)

In the veteran's case, the Board finds that the greater 
weight of the evidence shows that his depression is primarily 
related to his financial status and to physical disabilities, 
including chronic pain and terminal liver disease, and his 
anxiety is primarily related to his life situation, including 
responsibility for his two children.  The veteran underwent 
numerous evaluations between 1994 and 1997 and the greater 
weight of that evidence shows that his anxiety and depressive 
symptoms were related to financial stress and physical 
problems rather than PTSD.  In fact, evaluations in November 
1994, October 1995, July 1996, and April 1997 made little or 
no mention of PTSD.  A July 1997 psychologist noted PTSD but 
also reported that the veteran's anxiety and depression 
symptoms were secondary to health problems.  

The Board further notes that the SSA administrative law judge 
found the veteran disabled from working by reason of physical 
disabilities and without reference to PTSD.  The veteran's 
insomnia, by his own report, has been a longstanding problem.  
The greater weight of the medical evidence shows that the 
veteran has had serious sleep disturbance for years, even 
without any PTSD-related dreams or nightmares.  

The mental health professionals who subsequently evaluated 
the veteran do not agree as to the level of impairment 
attributable to PTSD.  The VA psychiatric examiner in May 
1998 found that the veteran had only mild social impairment 
due to PTSD symptoms.  The VA psychiatric examiner in August 
1999 found that PTSD was productive of moderate symptoms or 
moderate difficulty in functioning.  By way of contrast, Dr. 
Elaine Tripi, the psychologist who saw the veteran in March 
1999, was of the view that the veteran's PTSD symptoms were 
totally disabling. 

The Board finds that, while Dr. Tripi's opinion supports a 
current rating in excess of 50 percent for PTSD, numerous 
other examinations, including VA psychiatric and 
psychological evaluations, clearly do not.  The record 
reveals that the veteran was employed full time from 1971 
until 1993, when physical problems forced him to stop 
working.  PTSD was not diagnosed until 1996, when the veteran 
was already receiving SSA benefits and a union pension. The 
veteran has not been hospitalized for treatment of PTSD, and 
there is no documentation in the record that he is in an 
ongoing treatment program for PTSD.  He has indicated that 
his claim for an increased rating for PTSD is related to his 
effort to provide financially for his children.  The VA 
psychiatric and psychological examinations in recent years 
show that the veteran has very few of the symptoms or 
criteria for a 50 percent rating.  All of these facts lead to 
the conclusion that PTSD symptoms are not the reason that the 
veteran stopped working and are no more than moderately 
disabling.  

The Board accepts the finding of the VA examiner in August 
1999 that the veteran's level of impairment since PTSD was 
diagnosed in December 1996 has not appreciably diminished or 
improved, as the examiner's finding appears to be in 
accordance with the facts as shown by the veteran's 
activities and behavior in recent years.  The Board finds 
that the veteran's impairment from PTSD at the times relevant 
to this appeal more nearly approximates the criteria for an 
evaluation of 30 percent.  His PTSD-related depression and 
anxiety would likely result in intermittent ability to 
perform occupational tasks.  However, the Board finds that, 
except for difficulty in establishing and maintaining 
effective work and social relationships, the veteran does not 
exhibit these symptoms indicative of impairment at the 50 
percent level.  Impairment by reason of PTSD symptoms more 
nearly approximates the criteria for a rating of 30 percent.  
The veteran's PTSD has not been productive of more than 
intermittent periods of inability to perform occupational 
tasks, from December 18, 1996 to March 18, 1999, and it 
clearly has not been productive of more than occupational and 
social impairment with reduced reliability and productivity 
since March 19, 1999.  Therefore, an increased evaluation of 
30 percent is warranted for the period December 18, 1996, to 
March 18, 1999, and an evaluation in excess of the currently 
assigned 50 percent for the period commencing March 19, 1999, 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  

With regard to the veteran's claim for an earlier effective 
date for assignment of a 50 percent evaluation for PTSD, the 
applicable statute and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  
However, as the Board has found that an evaluation in excess 
of 30 percent for PTSD is not warranted at any time since 
December 18, 1996, when the veteran first asserted a claim of 
entitlement to service connection for PTSD, a claim for an 
earlier effective date for the currently assigned 50 percent 
rating is moot.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An evaluation of 30 percent for PTSD for the period December 
18, 1996, to March 18, 1999, is granted, subject to governing 
regulations concerning the payment of monetary awards.

An evaluation in excess of 50 percent for PTSD for the period 
commencing March 19, 1999, is denied.  

An effective date earlier than March 19, 1999, for assignment 
of an evaluation of 50 percent for PTSD is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

